In the
                         Court of Appeals
                 Second Appellate District of Texas
                          at Fort Worth
                               No. 02-19-00034-CV

JERRY LYNN BISBY, Appellant              §    On Appeal from the 67th District Court

                                         §    of Tarrant County (067-D18370-18)
V.
                                         §    October 3, 2019

TARRANT COUNTY, CITY OF NORTH            §    Opinion by Justice Womack
RICHLAND HILLS, BIRDVILLE
INDEPENDENT SCHOOL DISTRICT,
TARRANT COUNTY COLLEGE
DISTRICT, AND TARRANT COUNTY
HOSPITAL DISTRICT, Appellees

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

prosecution.

                                    SECOND DISTRICT COURT OF APPEALS



                                    By /s/ Dana Womack
                                       Justice Dana Womack